AFFIRM; Opinion issued November 7, 2012




                                                 in The
                                  nttrt uf Auah’
                          .iftt! Thitrirt uf ixa at Jafta
                                         No. 05-11-00811-CR
                                         No. 05-1 1-00812-CR


                                 LUZETTA JOHNSON, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee


                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                     Trial Court Cause Nos. 380-82283-09 & 380-82284-09


                               MEMORANDUM OPINION
                            Before Justices Morris, Francis, and Murphy
                                    Opinion By Justice Francis

        Luzetta Johnson waived a jury trial and entered an open plea of guilty to two counts of

aggravated assault with a deadly weapon. In each case, the trial court found appellant guilty, made

an affirmative finding she used or exhibited a deadly weapon. and assessed punishment at twelve

years in prison. In a single issue, appellant contends the trial court improperly tried her after she was

found incompetent. We affirnt

        In August 2009, Kimberly Bennett was working at a Dollar Tree store when she heard raised

voices. She walked over to where appellant and Nancy Henderson were standing. When Bennett

asked if she could help, Henderson told her appellant had just stabbed her. Appellant then stabbed
Bennett who ran to the back to get help.

        Police arrested appellant who   was   found incompetent and sent to the state hospital to be

treated for schizophrenia and hi—polar disorder.      In a letter dated April 20, 2010. the Texas

Department of State Health Services sent the trial court a letter   stating   that, following observation

and treatment, appellant was competent to stand trial in these cases. Appellant then entered open

pleas of guilty.

        In her sole issue. appellant contends the trial court improperly tried her after she had been

found incompetent. Appellant claims the trial court did not make a determination she was competent

as required by article 46B.084(a) of the code of criminal procedure.

        When a defendant has been found incompetent to stand trial, she may be committed to a state

hospital for treatment. TEX. CODE CR1 M. PROC. ANN. art. 46B .071 (a)( 1). .073(b) (West Supp. 2011).

If the defendant later becomes competent to stand trial, the head of the fricility must send a report

to the committing court. Id. art. 46B.079(b). When the defendant returns to the trial court, the court

shall make a determination of the defendant’s competence to stand trial. Id. art. 46B.084(a). Unless

the State or defendant objects within fifteen days after the report is served, the court may make the

determination based on the medical report and any other medical or personal history information

relating to the defendant. Id. The records in these cases reflect that neither the State nor appellant

objected to the April 2010 report.

        We agree with appellant the statute requires the trial court to make a judicial determination

of competency prior   to resuming criminal proceedings. See Id art. 46B.084(d); Scha//r         V.   State.

583 S.W.2d 627, 630 (Tex. Crim. App. [Panel Op.j 1979). This determination, however, may be

evidenced by a recitation in a judgment, an order, a docket sheet entry, or any “other evidence that

the court ever made a determination of competency after the appellant’s return from the state
hospital.’ Sc/ui//er. 583 S.W.2d at 631 (op. on rehg). here, the records contain appellants open

plea agreements in which the trial court found appellant had a sufficient present ability to consult

with her attorney with a reasonable degree of rational understanding’ and had a rational as well

as factual understanding of the proceedings.” Furthermore, the judgments state it “appeared to the

Court that Defendant was mentally competent to stand trial.” Thus, the records reflect the trial court

made a judicial determination of competency. We overrule appellant’s sole issue.

       We affirm the trial court’s judgments.




                                                      JUSTICE

I)o Not Publish
TEx. R. App. P. 47
110811F.U05
                           (innrt nf Apprah
                      iI! Jitrirt tif tLcxzti at                 at1ai

                                          JUDGMENT
LUZETTA JOHN SON. Appellant                          Appeal from the 380th Judicial District
                                                     Court of Collin County. Texas. (Tr.Ct.No.
No. 05-I 1-00811-CR          V.                      380-82283-09).
                                                     Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                         Justices Morris and Murphy participating.

      Based on the Court’s   opinion of   this date. we AFFIRM the trial courts judgment.



Judgment entered November 7, 2012.


                                                                       p
                                                                      ji
                                                       I   ••‘




                                                     MOLLY FR/AJCIS
                                                     JUSTICE
                              itnitrt nf Appia1s
                      Fifti! Ohtrict rif u1rxa at              alias
                                     JUDGMENT
LUZETTA JoHNSON, Appellant                        Appeal from the 380th Judicial District
                                                  Court of Collin County, Texas. (Tr.Ct.No.
No. 05-1 1-00812-CR         V.                    380-82283-09).
                                                  Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                      Justices Morris and Murphy participating.

      Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.



Judgment entered November 7. 2012.




                                                 MOLLY            IS
                                                 JUSTICE